Terral, J.,
delivered the opinion of the court.
We are of the opinion that the plaintiff made out a good cause of action against the defendant, and that the peremptory instruction for the defendant was error. The authority given to Potts by the Springfield Milling Company to sell its flour to all persons wishing to purchase, constituted’him its general agent in that business (Story Agency, sec. 17); and in all cases of general agency the principal is bound by the acts of his agent within the scope of the authority conferred on him, although he violates his instructions limiting or qualifying the exercise of such authority. Story on Agency, sec. 126. Potts, as the salesman of the defendant milling company, had an unquestionable right to give to Potter a sale note of the bargain, and this was proper to be done in this instance, in order to satisfy the statute of frauds, for an authority conferred upon an agent includes all the necessary and usual means of executing it with effect. Story on Agency, sec. 58.
The contract of Potts with plaintiff to sell him the one hundred barrels of flour was binding upon the defendant company, and the reservation by the defendant company of power to reject the orders of Potts was inoperative as to all persons not cognizant of such reserved authority, and whatever loss was sustained by the plaintiff by reason of the neglect of the defendant to fulfill such contract, and which loss could not have been reasonably avoided by the plaintiff, he is entitled to recover in this action.

Reversed, and remanded.